Title: To George Washington from John Franklin, 4 January 1781
From: Franklin, John
To: Washington, George


                        
                            General Washington
                            Philadelphia January 4th 1781
                        
                        Thy favour of yr 28th Ult: I Recd last Evening. This Oppertunity happening So Soon that I am not So fully
                            prepared to Reply to the Contents as I wish to be. Am much Oblig’d to my Friend Pintard and happy in that my Conduct has
                            gaind the favourable Oppinon of my Suffering Countrymen who have bin in Captivety in New York. My family being Sent out
                            and now Settled in this place Renders my Returne not So desireable but being witness to the Absolute Nessessaty of an
                            Agent for Prisoners I have determind (if there is no One thought of more propper) to Accept of thy Appointment to that
                            Service but as I have (without any Other Cause that I know of than that of Rendering my Countrymen Small Services whilst
                            in Captivety on their private Account) become So Obnoxious to Sr Henry Clinton that I am Something doubtfull his admitg my
                            Returne to the Citty for that purpose which I thot Propper to mention that the Genrall might think of it before I was
                            proposd--if its Agreed too Shall hold my Self in Readeness to Attend thy Orders and am most Respectfully Thy Friend
                            &c. &c. &c.
                        
                            John Franklin
                        
                    